Exhibit 10.13 Michael Balsam Chief Strategy Officer 2010 Variable Compensation Plan Objective:Focus on Greater Transaction Value and Generating Additional Bookings through Short Answer Research and List Sales 2010 Corporate Accounts IOP1 Bookings Plan New Bookings* Transaction Value % Commission >$250,000 7% $100,000 - $249,000 4% $30,000 –$99,000 2% $20,000 - $29,000 0% <$20,000 0% Renewed Accounts* Percentage of Existing Accounts Renewed % Commission Up to 80% 0% Above 80% 2% New Bookings from National Accounts* (Executives) Transaction Value % Commission >$20,000 2% Renewed Bookings from National Accounts* Percentage of IOP Bookings Plan % Commission Up to 80% 0% Above 80% 2% Short Answer Research and List Sales (paid upon quarterly cash receipts) 10% commission Management Incentive Plan 18% of base salary upon achievement of metrics pursuant to the 2010 Management Incentive Plan. *Commission paid quarterly. 1 Internal Operating Plan
